IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                          NO. 682
                                :
ORDER RESCINDING AND REPLACING :                           SUPREME COURT RULES DOCKET
RULES 1.1 THROUGH 13.3 AND RULE :
17, AND AMENDING RULES 14.1     :
THROUGH 16.12 OF THE            :
PENNSYLVANIA ORPHANS’ COURT     :
RULES                           :




                                                ORDER

PER CURIAM

       AND NOW, this 1st day of December, 2015, upon the recommendation of the
Orphans' Court Procedural Rules Committee; the proposal having been published for
public comment at 43 Pa.B. 2010 (April 13, 2013):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) Rules 1.1 through 13.3 and Rule 17 of the Pennsylvania Orphans’ Court
            Rules are rescinded and replaced; and

         2) Rules 14.1 through 16.12 of the Pennsylvania Orphans’ Court Rules are
            amended;

in the attached form. This ORDER shall be processed in accordance with Pa.R.J.A.
No. 103(b) and shall be effective September 1, 2016 for all legal papers and pleadings
filed as of that date.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.